                 Case 19-11626-KG              Doc 397        Filed 09/18/19         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                         )
In re:                                                                   )   Chapter 11
                                                                         )
PES HOLDINGS, LLC, et al.,12                                             )   Case No. 19-11626 (KG)
                                                                         )
                                    Debtors.                             )   (Jointly Administered)
                                                                         )
                                                                         )   Re: Docket Nos. 37, 85, 189, 336

                                                       Objection Deadline: September 17, 2019 at 4:00 p.m. (ET)
                                                    (extended for certain parties by agreement with the Debtors)
                                                   Rescheduled Hearing Date: October 2, 2019 at 2:00 p.m. (ET)

            NOTICE OF RESCHEDULED FINAL HEARING REGARDING
         DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
     (I) AUTHORIZING DEBTORS TO (A) OBTAIN POST-PETITION FINANCING
    PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363(B), 364(C)(1), 364(C)(2), 364(C)(3),
    364(D)(1), AND 364(E) AND (B) UTILIZE CASH COLLATERAL PURSUANT TO
    11 U.S.C. § 363, (II) GRANTING ADEQUATE PROTECTION TO PREPETITION
    SECURED PARTIES PURSUANT TO 11 U.S.C. §§ 361, 362, 363, 364, AND 507(B),
               AND (III) SCHEDULING FINAL HEARING PURSUANT TO
                          BANKRUPTCY RULES 4001(B) AND (C)

TO:      (a) the U.S. Trustee for the District of Delaware; (b) the holders of the 50 largest
         unsecured claims against the Debtors (on a consolidated basis); (c) the administrative
         agent under the Debtors’ prepetition first lien term loan facility and counsel thereto;
         (d) the lenders under the Debtors’ prepetition first lien term loan facility and counsel
         thereto; (e) Merrill Lynch Commodities, Inc. and counsel thereto; (f) NGL Energy
         Partners LP and counsel thereto; (g) the lenders under the Debtors’ prepetition
         promissory note and counsel thereto; (h) counsel to ICBC Standard Bank Plc;
         (i) the lenders under the Debtors’ debtor-in-possession financing facility and counsel
         thereto; (j) the United States Attorney’s Office for the District of Delaware;
         (k) the Internal Revenue Service; (l) the state attorneys general for all states in which the
         Debtors conduct business; (m) counsel to the official committee of unsecured creditors;
         and (n) any party that has requested notice pursuant to Bankruptcy Rule 2002.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
    Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
    Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
    service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.



DOCS_DE:224973.4 70753/001
                 Case 19-11626-KG     Doc 397      Filed 09/18/19   Page 2 of 3



                 PLEASE TAKE NOTICE that on July 22, 2019, the Debtors, filed the Debtors’

Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Post-

Petition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2),

364(c)(3), 364(d)(1), and 364(e) and (B) Utilize Cash Collateral Pursuant to 11 U.S.C. § 363,

(II) Granting Adequate Protection to Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361,

362, 363, 364, and 507(b), and (III) Scheduling Final Hearing Pursuant to Bankruptcy Rules

4001(b) and (c) (the “Motion”) [Docket No. 37] with the United States Bankruptcy Court for the

District of Delaware, 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801 (the

“Bankruptcy Court”).

                 PLEASE TAKE FURTHER NOTICE that on July 23, 2019, the Bankruptcy

Court entered the Interim Order (I) Authorizing Debtors to (A) Obtain Post-Petition Financing

Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1) and

364(e) and (B) Utilize Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate

Protection to Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364 and

507(b) and (III) Scheduling Final Hearing Pursuant to Bankruptcy Rule 4001(b) and (c)

(the “Interim Order”) [Docket No. 85], scheduling a final hearing on the Motion on August 21,

2019 at 10:00 a.m. (Eastern time) (the “Final Hearing”) with objections due on or before August

14, 2019 at 4:00 p.m. (Eastern time) (the “Objection Deadline”).

                 PLEASE TAKE FURTHER NOTICE that pursuant to the notice at Docket No.

189, the Objection Deadline was further extended until September 12, 2019 at 4:00 p.m. (Eastern

time) and the Final Hearing was rescheduled to September 19, 2019 at 2:00 p.m. (Eastern time).




                                               2
DOCS_DE:224973.4 70753/001
                 Case 19-11626-KG     Doc 397      Filed 09/18/19   Page 3 of 3



                 PLEASE TAKE FURTHER NOTICE that pursuant to the notice at Docket No.

336, the Objection Deadline was further extended until September 17, 2019 at 4:00 p.m. (Eastern

time) and the Final Hearing was rescheduled to September 24, 2019 at 2:00 p.m. (Eastern time).

                 PLEASE TAKE FURTHER NOTICE that the Debtors have agreed to extend

the Objection Deadline for certain parties and the Final Hearing has been rescheduled to

October 2, 2019 at 2:00 p.m. (Eastern time) before the Honorable Kevin Gross, United States

Bankruptcy Judge, at the United States Bankruptcy Court for the District of Delaware, 824 North

Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.

Dated: September 18, 2019          /s/ Laura Davis Jones
Wilmington, Delaware              Laura Davis Jones (DE Bar No. 2436)
                                  James E. O’Neill (DE Bar No. 4042)
                                  Peter J. Keane (DE Bar No. 5503)
                                  PACHULSKI STANG ZIEHL & JONES LLP
                                  919 North Market Street, 17th Floor
                                  P.O. Box 8705
                                  Wilmington, Delaware 19899-8705 (Courier 19801)
                                  Telephone:     (302) 652-4100
                                  Facsimile:     (302) 652-4400
                                  Email:         ljones@pszjlaw.com
                                                 joneill@pszjlaw.com
                                                 pkeane@pszjlaw.com
                                  - and -
                                  Edward O. Sassower, P.C.
                                  Steven N. Serajeddini (admitted pro hac vice)
                                  Matthew C. Fagen (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:    (212) 446-4800
                                  Facsimile:    (212) 446-4900
                                  Email:        edward.sassower@kirkland.com
                                                steven.serajeddini@kirkland.com
                                                matthew.fagen@kirkland.com

                                  Co-Counsel to the Debtors and Debtors in Possession



                                               3
DOCS_DE:224973.4 70753/001
